Specification
The disclosure is objected to because of the following informalities: The specification at ¶0005 indicates that “Macropores may be interspersed throughout the aggregates, each mesopore having a principal dimension between 0.1 μm and 1,000 μm,” whereas it should read “Macropores may be interspersed throughout the aggregates, each macropore having a principal dimension between 0.1 μm and 1,000 μm.” Compare with instant specification, at e.g. ¶0156.
Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed composition comprising said composition formed with the claimed three levels of particulate structures and pores:
(1)	a plurality of tri-zone particles, wherein each tri-zone particle includes a plurality of carbon fragments intertwined with each other and separated from one another by mesopores;

(2)	a plurality of aggregates, each aggregate including a multitude of the tri-zone particles joined together, each aggregate having a principal dimension in a range between 10 nanometers (nm) and 10 micrometers (µm), wherein a plurality of mesopores are interspersed throughout the plurality of aggregates, each mesopore having a principal dimension between 3.3 nanometers (nm) and 19.3 nm; and,

(3)	a plurality of agglomerates, each agglomerate including a multitude of the aggregates joined to each other, each agglomerate having a principal dimension in an approximate range between 0.1 µm and 1,000 µm; wherein a plurality of macropores are interspersed throughout the plurality of aggregates, each macropore of said carbon fragments having a principal dimension between 0.1 µm and 1,000 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.